Consolidated proceedings pursuant to article 78 of the CPLR: (a) to review and to annul two separate determinations of the Waterfront Commission of New York Harbor, which revoked the respective waterfront registrations of the petitioner Sessa as a longshoreman and of the petitioner Impliazzo as a longshoreman and checker; and (b). to reinstate said registrations. By order of the Supreme Court, Kings County, entered October 26, 1964 pursuant to statute (CPLR 7804, subd. [g]), the proceedings have been transferred to this court for disposition. As to the petitioner Sessa: Determination confirmed, without costs. No opinion. As to the petitioner Impliazzo: Determination modified on the facts and in the exercise of discretion by striking out the penalty of revocation of registration and substituting therefor the penalty of suspension to the date of this decision. As so modified, the determination is confirmed, without costs. While we concur in the finding of Impliazzo’s guilt, it is our opinion that Impliazzo’s good conduct and unblemished record throughout his some 40 years of service, as well as his prior aid to the State Crime and Waterfront Commissions, should be taken into consideration in mitigation of his offense and in determining the extent of his punishment. Under all the circumstances, we find that the penalty of revocation imposed by the commission was excessive and that a period of suspension up to the date of this decision is adequate punishment. Christ, Acting P. J., Hill, Rabin and Benjamin, JJ., concur; Hopkins, J., concurs, except as to the modification of the determination with respect to the petitioner Impliazzo, and votes to confirm in toto such determination.